FILE COPY




                                    No. 07-15-00246-CR


Ricky Dan Allee                             §    From the 47th District Court
 Appellant                                         of Randall County
                                            §
v.                                               October 16, 2015
                                            §
The State of Texas                               Opinion Per Curiam
 Appellee                                   §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated October 16, 2015, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 47th

District Court of Randall County, Texas for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo
                                                                                FILE COPY




                                    No. 07-15-00286-CR


Ricky Dan Allee                             §    From the 47th District Court
 Appellant                                         of Randall County
                                            §
v.                                               October 16, 2015
                                            §
The State of Texas                               Opinion Per Curiam
 Appellee                                   §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated October 16, 2015, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 47th

District Court of Randall County, Texas for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo